EDWARD P. HILL, Jr., Judge.
A jury returned a verdict against the appellant, Marion L. Clark, the driver of one of the vehicles involved in an accident, and Lucky Foods, the owner, and Otis J. Davidson, the operator of the other vehicle involved, appellees herein.
By this appeal, the appellant presents only one question. He says that he was denied three peremptory challenges given him by KRS 29.290. The appellant has provided this court with only a partial record. According to that record, his first objection to the selection of the jury and to his claimed right to three peremptory challenges is contained in his motion and grounds for a new trial. This objection came too late. Tucker v. Kilgore, Ky., 388 S.W.2d 112 (1965).
The judgment is affirmed.
MILLIKEN, C. J., and NEIKIRK, OSBORNE, PALMORE, and REED, JJ., concur.
STEINFELD, J., not sitting.